DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 19, 2019; May 6, 2020; July 31, 2020; April 12, 2021; and May 20, 2022 were filed after the mailing date of the application on June 19, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-4, 11-14, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-11, and 17-19 of copending Application No. 16/552,619 (reference application).  Claims 1-7, 11-17, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-11, 14-16, 18, and 19 of copending Application No. 16/552,850 (reference application).  Claims 1-8, 11-18, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-12, and 14-19 of copending Application No. 16/552,945 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are broader in every aspect than the copending application claims and are therefore an obvious variant thereof.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
16/446,610
Claim 1
2
3
4
5
6
7
8
16/552,619
Claims 1, 7
8
9
10




16/552,850
Claims 1, 4
5
6
7
8
9
10

16/552,945
Claims 1, 4
5
6
7
8
9
10
11


16/446,610
11
12
13
14
15
16
17
18
20
16/552,619
11, 17
18
19
10




11, 17
16/552,850
11, 14
15
16
18
18
19
10

11, 14
16/552,945
12, 14
15
16
17
18
19
10
11
12, 14


16/446,610 (Claim 1)
16/552,619 (Claims 1 and 7)
A processor, comprising: a first tile, a second tile, a memory, and a bus, the bus being connected to: the memory, the first tile, and the second tile, the first tile comprising: a first weight register, a second weight register, an activations buffer, a first multiplier, and a second multiplier, 
A processor, comprising: a first tile, a second tile, a memory, and a bus, the bus being connected to: the memory, the first tile, and the second tile, the first tile comprising: a first weight register, a second weight register, an activations buffer, a first multiplier, and a second multiplier, (Claim 1)

the first tile…the first direction. (Claim 1)
the activations buffer being configured to include:  a first queue connected to the first multiplier, and a second queue connected to the second multiplier, 
the activations buffer being configured to include:  a first queue connected to the first multiplier, and a second queue connected to the second multiplier, (Claim 7)
the first queue comprising a first register and a second register adjacent to the first register, the first register being an output register of the first queue,
the first queue comprising a first register and a second register adjacent to the first register, the first register being an output register of the first queue, (Claim 7)
the first tile being configured: in a first state: to multiply, in the first multiplier, a first weight by an activation from the output register of the first queue, and 
the first tile being configured: in a first state: to multiply, in the first multiplier, a first weight by an activation from the output register of the first queue, and (Claim 7)
in a second state: to multiply, in the first multiplier, the first weight by an activation from the second register of the first queue.
in a second state: to multiply, in the first multiplier, the first weight by an activation from the second register of the first queue. (Claim 7)


16/446,610 (Claim 1)
16/552,850 (Claims 1 and 4)
A processor, comprising: a first tile, a second tile, a memory, and a bus, the bus being connected to: the memory, the first tile, and the second tile, the first tile comprising: a first weight register, a second weight register, an activations buffer, a first multiplier, and a second multiplier, 
A processor, comprising: a first tile, a second tile, a memory, and a bus, the bus being connected to: the memory, the first tile, and the second tile, the first tile comprising: a first weight register, a second weight register, an activations buffer, a first multiplier, and a second multiplier, (Claim 1)

the processor…the second tensor product. (Claim 1)
the activations buffer being configured to include:  a first queue connected to the first multiplier, and a second queue connected to the second multiplier, 
the activations buffer being configured to include:  a first queue connected to the first multiplier, and a second queue connected to the second multiplier, (Claim 4)
the first queue comprising a first register and a second register adjacent to the first register, the first register being an output register of the first queue,
the first queue comprising a first register and a second register adjacent to the first register, the first register being an output register of the first queue, (Claim 4)
the first tile being configured: in a first state: to multiply, in the first multiplier, a first weight by an activation from the output register of the first queue, and 
the first tile being configured: in a first state: to multiply, in the first multiplier, a first weight by an activation from the output register of the first queue, and (Claim 4)
in a second state: to multiply, in the first multiplier, the first weight by an activation from the second register of the first queue.
in a second state: to multiply, in the first multiplier, the first weight by an activation from the second register of the first queue. (Claim 4)


16/446,610 (Claim 1)
16/552,945 (Claims 1 and 4)
A processor, comprising: a first tile, a second tile, a memory, and a bus, the bus being connected to: the memory, the first tile, and the second tile, the first tile comprising: a first weight register, a second weight register, an activations buffer, a first multiplier, and a second multiplier, 
A processor, comprising: a first tile, a second tile, a memory, and a bus, the bus being connected to: the memory, the first tile, and the second tile, the first tile comprising: a first weight register, a second weight register, an activations buffer, a first multiplier, and a second multiplier, (Claim 1)

the first tile…the fourth switch block. (Claim 1)
the activations buffer being configured to include:  a first queue connected to the first multiplier, and a second queue connected to the second multiplier, 
the activations buffer being configured to include:  a first queue connected to the first multiplier, and a second queue connected to the second multiplier, (Claim 4)
the first queue comprising a first register and a second register adjacent to the first register, the first register being an output register of the first queue,
the first queue comprising a first register and a second register adjacent to the first register, the first register being an output register of the first queue, (Claim 4)
the first tile being configured: in a first state: to multiply, in the first multiplier, a first weight by an activation from the output register of the first queue, and 
the first tile being configured: in a first state: to multiply, in the first multiplier, a first weight by an activation from the output register of the first queue, and (Claim 4)
in a second state: to multiply, in the first multiplier, the first weight by an activation from the second register of the first queue.
in a second state: to multiply, in the first multiplier, the first weight by an activation from the second register of the first queue. (Claim 4)


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1, 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross (US010521488B1).
9.	As per Claim 1, Ross teaches a processor, comprising: a first tile, a second tile (a first number of activation registers in a first group of cells and a second, lesser number of activation registers in a second group of cells, col. 10, lines 54-58).  Since Ross teaches a memory (210), and the memory sends the weights and activations to the first tile and the second tile (dynamic memory 210 can send the sets of weight inputs and the sets of activation inputs to the matrix computation unit 212, the matrix computation unit 212 may be a two-dimensional systolic array of cells, col. 6, line 63-col. 7, line 2; col. 10, lines 54-58), it would have been obvious to one of ordinary skill in the art that there is a bus connected to the memory, the first tile, and the second tile in order for the memory to send the weights and activations to the first tile and the second tile (col. 6, line 63-col. 7, line 2; col. 10, lines 54-58).  Ross teaches the first tile comprising:  a first weight register, a second weight register (each cell of the first plurality of cells including: a weight register configured to store a weight input, col. 2, lines 17-19), an activations buffer (activation registers within cell, col. 9, lines 48-51), a first multiplier, and a second multiplier, the activations buffer being configured to include:  a first queue connected to the first multiplier, and a second queue connected to the second multiplier, the first queue comprising a first register and a second register adjacent to the first register, the first register being an output register of the first queue (each cell of the first plurality of cells including multiple activation registers, each activation register of the multiple activation registers configured to store a corresponding activation input, multiplexer circuitry communicatively coupled to the multiple activation registers and configured to select, from the multiple activation registers, one of the activation input as a selected activation input, and multiplication circuitry communicatively coupled to the weight register and to the multiplexer, in which the multiplication circuitry is configured to output a product of the weight input and the selected activation input, col. 2, lines 17-28; cell may include multiple activation registers (506a, 506b, 506c) that store activation inputs, col. 10, lines 40-41, Fig. 5), the first tile being configured:  in a first state:  to multiply, in the first multiplier, a first weight by an activation from the output register of the first queue, and in a second state:  to multiply, in the first multiplier, the first weight by an activation from the second register of the first queue (mux select value of 0 may result in selection of an activation input from register 506a, a mux select value of 1 may result in select of an activation input from register 506b, and a mux select value of 2 may result in selection of an activation input from register 506c, multiplication circuitry 508 may be used to multiply the weight input from the weight register 502 with the selected activation input from the activation register 506, col. 11, lines 25-35).
10.	As per Claims 11 and 20, these claims are each similar in scope to Claim 1, and therefore are rejected under the same rationale.
11.	Claims 2, 3, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross (US010521488B1) in view of Yan (US 20180218518A1).
12.	As per Claim 2, Ross is relied upon for the teachings as discussed above relative to Claim 1.
	However, Ross does not teach wherein, in the second state, the output register of the first queue contains zero.  However, Yan teaches preventing the input activation registers 262 and weight registers 260 from updating the input activation and weight values output to the input registers 275 when either the input activation or the weight equals zero [0042].  Fig. 2C shows that an input activation is output from an input activation register 262 to the input registers 275, and a weight is output from a weight register 260 to the input registers 275, and the input activation and the weight are output from the input registers 275 to the multiplier 280 where they are multiplied.  Thus, it would have been obvious to one of ordinary skill in the art that in a state where the last input activation register 262 contains zero, then the last input activation register 262 is prevented from updating the input activation output to the input register 275 and thus is not output to the multiplier 280, so then a second input activation register 262 that contains a non-zero updates the input activation output to the input register 275 and thus is output to the multiplier 280 [0042] (Fig. 2C).  Thus, Yan teaches wherein, in the second state, the output register of the first queue contains zero.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ross so that, in the second state, the output register of the first queue contains zero because Yan suggests that this avoids performing multiplication operations when the product is zero which reduces energy consumption [0020].
13.	As per Claim 3, Ross does not teach further comprising:  a first adder, configured, in the first state:  to be connected to an output of the first multiplier, and an output of the second multiplier, and to add; a product received from the output of the first multiplier, and a product received from the output of the second multiplier.  However, Yan teaches further comprising:  a first adder, configured, in the first state:  to be connected to an output of the first multiplier, and an output of the second multiplier, and to add; a product received from the output of the first multiplier, and a product received from the output of the second multiplier (each of the PEs 250 generates a product by multiplying a weight value and an input activation, the products for each pipeline stage are summed by an adder 243 to produce a partial product, the partial products generated by the PEs 250 in the PE array 240 are summed by an adder 286 and the resulting partial sum is output to the accumulator 245, [0037], multiple PEs 250 are included within the PE array 240, each PE 250 includes a multiplier 280, [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ross to include a first adder, configured, in the first state:  to be connected to an output of the first multiplier, and an output of the second multiplier, and to add; a product received from the output of the first multiplier, and a product received from the output of the second multiplier because Yan suggests that this is needed to output the sum to the accumulator [0037], which is needed to complete the convolution operation [0032], and it is well-known in the art that convolutional neural networks have become the most popular algorithmic approach for deep learning for many domains [0002].
14.	As per Claims 12-13, these claims are similar in scope to Claims 2-3 respectively, and therefore are rejected under the same rationale.
Allowable Subject Matter
15.	Claims 9, 10, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
16.	Claims 4-8 and 14-18 are rejected under double patenting, but would be allowable if terminal disclaimers are filed and if they are rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
17.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 4 and base Claim 1 and intervening Claim 3, and in particular, do not teach a second adder, configured, in the second state, to be connected to the output of the first multiplier.  Claim 14 is similar in scope to Claim 4, and therefore also contains allowable subject matter.  Claims 5-9 and 15-19 depend from Claim 4 or Claim 14, and therefore also contain allowable subject matter.  
18.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 10 and base Claim 1, and in particular, do not teach the second queue comprises a first register and a second register adjacent to the first register, the first register being an output register of the second queue; and the first tile is further configured, in a third state, to multiply, in the first multiplier, the first weight by an activation from the second register of the second queue.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611